UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09035 The Barrett Funds (Exact name of registrant as specified in charter) 90 Park Avenue, New York, NY 10016 (Address of principal executive offices) (Zip code) Peter H. Shriver, President Barrett Associates, Inc. 90 Park Avenue, New York, NY 10016 (Name and address of agent for service) 212-983-5080 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2010 Date of reporting period:December 31, 2009 Item 1. Report to Stockholders. Semi-Annual Report December 31, 2009 BARRETT GROWTH FUND Letter to Shareholders January 29, 2010 Dear Shareholders: The Barrett Growth Fund (the “Fund”) increased 5.37% in the second fiscal quarter ending December 31, 2009.The Fund has trailed the S&P 500 and its peer group, the Lipper Large-Cap Growth Funds Index, over the entire calendar year of 2009, but most recently that underperformance has narrowed.Although the Fund underperformed the sharp market recovery in 2009, the Fund performed better than the market and the peer group in the major bear market of 2008. Total Returns Average Annual Total Returns Second Quarter One-Year Five-Year Ten Year 10/1/09-12/31/09 1/1/09-12/31/09 1/1/05-12/31/09 1/1/00-12/31/09 Barrett Growth Fund 5.37% 20.77% -0.72% -3.20% Lipper Large-Cap Growth 7.28% 38.50% 1.01% -4.51% Funds Index1 S&P 500® Index2 6.04% 26.46% 0.42% -0.95% The performance data quoted represents past performance, which does not guarantee future results.Current performance may be lower or higher than the performance shown.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Performance data current to the most recent month end may be obtained by calling (877) 363-6333 toll free.Performance data does not reflect trade date adjustment made to the NAV at the month end. Calculations assume reinvestment of all distributions and do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of Fund shares.Performance would have been lower if fees had not been waived and if expenses had not been reimbursed in various periods.Performance figures for periods shorter than one year represent cumulative figures and are not annualized. While the gross expense ratio for the Fund is 3.59% for the fiscal year ended June 30, 2009, the net expense ratio for the Fund was 1.25% for the same period.Gross expenses are the Fund’s total annual operating expenses without reflecting fee waivers or reimbursements under the expense limitation agreement between the Fund and its investment manager.These expenses include management fees, 12b-1 distribution and service fees, and other expenses.Net expenses are the Fund’s total annual operating expenses reflecting contractual fee waivers and/or reimbursements.The Fund’s investment manager has contractually agreed to waive fees and/or reimburse operating expenses until October 31, 2010 to limit total annual operating expenses to 1.25% of the Fund’s average daily net assets. 1 The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. An index is unmanaged. Investors cannot invest directly in an index. 2 The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets.The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees.An index is unmanaged. Investors cannot invest directly in an index. 1 BARRETT GROWTH FUND The Quarter in Review Stock markets worldwide finished the last calendar quarter of 2009 in strong fashion.The 6% gain in the broader market for that quarter came on the footsteps of the quarters ended September 30, 2009 and June 30, 2009, when the market advanced more than 15% in each quarter.While the 6% gain in the last calendar quarter of 2009 was notable, in comparison to the earlier quarters, the last calendar quarter of 2009 reflected some moderation in investors’ enthusiasm. The technology and consumer discretionary sectors, which led the market advance all year, continued to be leaders in the quarter.Technology was one of the only sectors to sustain high profit margins in the recession and to continue to show revenue growth in several industry niches.The consumer discretionary sector rallied from a deep hole in early March, when many investors thought the economic recession would turn into a consumer led depression.During the last quarter and for the first time in 2009, the healthcare sector performed well, as the prospects for a major industry overhaul that could pressure profits of health care providers seemed to dim. The Portfolio As mentioned above, the technology sector was stronger in the quarter and all year long.In the quarter, several of the Fund’s technology holdings contributed to the Fund’s positive returns.In order of greatest positive impact, Google, Microsoft, Apple, Oracle and Accenture were the biggest technology contributors.On the negative end of the spectrum, two financial companies, State Street and Northern Trust, hurt performance as did two industrial companies, Jacobs Engineering and ABB.State Street and Northern Trust are negatively affected by low short term interest rates, and Jacobs and ABB are affected by currently weak levels of capacity utilization. The biotechnology company, Genzyme, was the worst performing stock in the Fund as the company continued to its address manufacturing issues.We think many of the company’s manufacturing problems will be resolved in 2010. The Fund remains diversified by sector and industry; it focuses on companies that offer the best combination of future growth and reasonable valuation within profitable sectors.Leaders in their respective industries, such as Schlumberger, Monsanto, McDonalds, and Visa are examples of businesses that Barrett Associates, Inc., the Fund’s investment manager (the “Adviser”), believes are well established and highly profitable, with global growth opportunities still in front of them.The Fund also owns stakes in smaller, faster growing companies such as Tetra Tech, MSCI, Ansys, Riverbed Technology, and Informatica which give the Fund exposure to companies earlier in their growth cycles.The Adviser believes that the Fund can benefit from investments in smaller companies that are growing due to the demands for their unique products or services. The following pie chart is a graphical depiction of the sector weightings of the Fund.As the chart indicates, we remain diversified by sector.The top holdings of the Fund for the quarter are listed below. 2 BARRETT GROWTH FUND Top Ten Holdings (Percent of Total Assets)* Sector Weightings (Percent of Total Investments)* 1. DEVON ENERGY CORPORATION 3.55% 2. VISA, INC. 3.44% 3. GOOGLE INC. 3.43% 4. SCHLUMBERGER LIMITED 3.37% 5. COSTCO WHOLESALE CORPORATION 3.27% 6. MCDONALD’S CORP. 3.23% 7. ABB LTD. 3.17% 8. MEDCO HEALTH SOLUTIONS INC. 3.09% 9. APPLE INC. 2.91% MICROSOFT CORPORATION 2.74% ** Cash and cash equivalents * Portfolio characteristics are as of December 31, 2009, and are subject to change at any time. Investment Outlook After the powerful recovery in markets from the depths of despair in March, we continue to think that the shape of the economic and profit revival in 2010 and 2011 will determine further market returns.We believe that global economies will experience a subdued recovery from the “Great Recession” of 2008 and 2009.Our belief is that, other than government stimulus, there are very few catalysts to propel economic growth.Consumers in the developed economies are controlling their discretionary spending.Large corporations are reluctant to add to capacity and employment levels.Small businesses are having problems accessing credit to expand or even meet existing needs.The few regions of global health, such as China, are starting to rein in their stimulus programs and initiate actions to curtail inflation.We feel that a strong recovery in global economies remains the less likely scenario. Despite our outlook for growth, corporations are posting respectable earnings in a difficult sales environment.Part of the earnings gains are a result of reduced work forces, which ultimately constrains sales growth.Companies in the United States have been more proactive than competitors in Europe and Japan in aligning costs to the subdued sales environment.Nonetheless, we believe that a substantial move in global stock markets appears unlikely until the global economy can produce stronger revenue growth.As a result we expect stock market returns in 2010 and 2011 to lag the returns we have seen in the last few quarters, but to continue to be positive. 3 BARRETT GROWTH FUND Thank you for choosing the Barrett Growth Fund.Please visit us at our website, www.barrettgrowthfund.com.If you have any questions, please call toll-free (877) 363-6333. Sincerely, Peter H. Shriver, CFA President Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager Investment Risks:All investing entails risk, including the possible loss of principal.Equity securities are subject to price fluctuation. Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility. These risks are magnified in emerging markets.The Fund may also invest in mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies. While it is unlikely to do so, the Fund may use leverage which may increase volatility and the possibility of loss. The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The outlook and views presented above are those of the Adviser as of 12/31/09, and may differ from those of Legg Mason, Inc. as a whole or the other portfolio managers of its affiliates.Any such views are subject to change at any time based on market or other conditions, and the Adviser and Legg Mason Investor Services disclaim any responsibility to update such views.These views are not intended to be a forecast of future events, a guarantee of future results or investment advice.The information contained herein has been prepared from sources believed to be reliable, but is not guaranteed as to its accuracy or completeness. This information is intended for the shareholders of the Barrett Growth Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus.Investors should consider the risks, investment objectives, charges and expense of the Fund carefully before investing.The prospectus contains this and other information about the Fund. Investors should read the prospectus carefully before investing. Shares of the Barrett Growth Fund are distributed by Legg Mason Investor Services, LLC (Member SIPC/FINRA). Legg Mason Investor Services, LLC and the Adviser are both subsidiaries of Legg Mason, Inc. 4 BARRETT GROWTH FUND Expense Example – December 31, 2009 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including investment advisory fees; distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (July 1, 2009 – December 31, 2009). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value July 1, 2009 to July 1, 2009 December 31, 2009 December 31, 2009 Actual Barrett Growth Fund Expenses $ $ $ Hypothetical Expenses (5% return per year before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 BARRETT GROWTH FUND Schedule of Investments
